DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
2.	Applicants’ amendment filed on 11/24/21 has been fully considered and entered. 

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The application has been amended as follows: 
	Please delete “wherein the first shelf includes a first track;” in line 5 of claim 26 (avoiding the limitation is repeated).

Reasons for Allowance
5.	Claims 1 and 15-33 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a fiber distribution hub configured to house patch 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 15. Specifically, the prior art fails to disclose a fiber distribution hub configured to house a patch panel, the fiber distribution hub comprising a first shelf attached to a first wall of the plurality of walls of the chamber; a frame body configured to support the patch panel; wherein the first 
Claims 16-25 depend from claim 15. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 26. Specifically, the prior art fails to disclose a frame support assembly configured to support a patch panel, the frame support assembly comprising a frame body configured to support a patch panel; wherein the frame body is configured to be coupled with the first shelf via the first track; and wherein the first track includes a pair of slots configured to allow the frame body to shift along the first track in a first direction and to allow the frame body to shift along the first track between a stored position, a front-exposed position, and a back-exposed position, in combination with other recited limitations in the claim.
Claims 27-33 depend from claim 26.
The examiner agrees with the applicants’ arguments on pages 7-8 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1 and 15-33 are therefore allowed.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883